                  IN THE UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                         GAINESVILLE DIVISION

ZACHARY ZEDALIS,

             Plaintiff,

V.                                                CASE NO.: 1:17cv113-MW/GRJ

SADIE DARNELL, in her official capacity
as Sheriff, Alachua County, Florida,
and individually,

           Defendant.
_________________________________________/

 ORDER REMOVING CASE FROM TRIAL DOCKET AND DIRECTING
            THE FILING OF A STATUS REPORT
      For the reasons stated on the record during the Telephonic Status Conference

on May 5, 2020, this Court withdraws its Order for Pretrial Conference, ECF No. 79,

and cancels the pretrial conference of June 1, 2020, and the jury trial of July 7, 2020.

This Court stays all pretrial deadlines. The parties shall file a notice on or before

July 1, 2020, that either (1) proposes a new trial date or (2) sets a date on which the

parties will file another status report.

      SO ORDERED on May 5, 2020.
                                           s/Mark E. Walker
                                           Chief United States District Judge
